MAHONEY, Judge
(dissenting in part, concurring in part, and dubitante):
I dissent from the granting of the motion for reconsideration. I believe that, absent an error of constitutional magnitude or a miscarriage of justice, once this Court grants the precise relief requested by appellate counsel for the accused, the interests of judicial economy warrant invoking the doctrine of waiver.1 I would deny the motion.
Since my brethren have nonetheless granted reconsideration, I concur in the result based upon our earlier interpretation of precedent regarding the trial court’s failure to announce the words “per month” after the amount to be forfeited.2
I also concur with the majority’s disposition of the defense claim that we must give effect to the clemency action purportedly intended by the convening authority with regard to forfeitures. I find no support in the record for the assumption that the convening authority intended clemency with regard to forfeitures. The fact that the *895numerical figures in the convening authority’s action decreased the stated forfeitures by $287.00 is offset by its addition of the words “per month” which increased the legal effect of the forfeitures by $301.00. As I view it, there is less reason to assume that the convening authority was ignorant of the law (and intended clemency) than there is to assume that he was aware of the law (and intended to increase the forfeitures).3
I record my doubt here as to two legal principles inherent in our resolution of the issue in this case.4 First, I doubt the correctness of the legal interpretation of a sentence to forfeitures which omits the words “per month” after the amount to be forfeited over a period of months. Second, I doubt the correctness of the apparent “rule” in United States v. Johnson, 13 U.S. C.M.A. 127, 32 C.M.R. 127 (1962), that such sentences are unambiguous, and thus preclude post-trial examination of the entire record to determine the intent of the Court.5
I shall not belabor my first doubt with extended discussion. The Court of Military Appeals resolved the issue by relying upon longstanding service precedents. United States v. Johnson, supra. Absent the words “per month,” a sentence “to forfeit ‘X’ dollars for ‘Y’ months is legally construed to mean that only a total of “X” dollars may be collected in forfeitures.6 My doubts as to the soundness of this conclusion find support in United States v. Roman, 22 U.S. C.M.A. 78, 46 C.M.R. 78 (1972), where, but for the principle of stare decisis, the Court of Military Appeals would have overruled Johnson.7
My second point of doubt stems from my inability to accept the conclusion that a sentence “to forfeit ‘X’ dollars for ‘Y’ months” is unambiguous. Standing alone, of course, its legal meaning is settled. But factually, and as a matter of construction, it remains ambiguous. It is susceptible to two interpretations, each of which requires an inference as to the intent of the author.8 *896Specifically, it could mean either: (1) “to forfeit a total of ‘X’ dollars over a period of ‘Y’ months,” or (2) “to forfeit ‘X’ dollars each month for ‘Y’ months.”
I have no doubt as to the soundness of the rule which precludes our resolving this ambiguity adversely to the accused based upon mere speculation. However, where the record clearly indicates the court’s intent, reviewing authorities, including this Court, should not be required to ignore that clear intent.9 Indeed, such a requirement is, in my view, an unwarranted infringement upon the statutory duties of reviewing authorities. To this extent, I believe United States v. Johnson, supra, is in error and ought to be overruled.
The facts of record in this case amply illustrate the unsoundness of being required to emulate an ostrich in the face of a factually ambiguous sentence. Upon proper instruction by the military judge, the court members arrived at a lawful sentence in closed session. They recorded that sentence upon a standard worksheet. The worksheet reflects their careful tailoring to record the sentence: appropriate blocks were checked; appropriate language was deleted; and appropriate blanks were filled in. Significantly, the court had been instructed that the words “per month” must appear after the amount to be forfeited if the forfeitures were to be effective for more than one month. In that regard, the worksheet provided two blocks for forfeitures. One was specifically designated for one month only; the other was designated for multiple-month forfeitures. The portion of the worksheet containing those two blocks is reproduced below:
MONETARY PENALTIES
IS TO FORFEIT S 299,00 OF YOUR PAY PER MONTH FOR _3_ MONTHS
NOTE: FORFEITURES SHOULD BE SPECIFIED IN WHOLE DOLLAR AMOUNTS.
□ TO FORFEIT $_OF YOUR PAY
NOTE: IF THIS FORM IS USED, FORFEITURE WILL BE TAKEN FROM PAY FOR ONLY ONE MONTH.
Clearly the court knew how to adjudge a one month or lump-sum forfeiture, and had readily available a format to properly reflect such a sentence had they chosen to impose it. Nonetheless, the worksheet submitted to the military judge as reflecting the court’s sentence unequivocally demonstrates that the court intended to impose forfeitures of $299.00 per month for three months. After inspecting the worksheet to insure the sentence was proper in form, the military judge returned it to the court president and directed him to read from it in announcing the court’s sentence. In these circumstances I have not the slightest doubt that the president’s omission of the words “per month” in reading from the worksheet was a mere “slip of the tongue."10
In conclusion, I believe that Johnson is legally incorrect insofar as it requires reviewing authorities to ignore the clearly demonstrated intent of the court-martial in *897favor of a factually ambiguous verbal error in the announcement of sentence.

. The practical effect of our reconsideration will be a determination as to whether the remaining amount in dispute ($99.00) will be disbursed by the government to the accused (as a part of his pay) or to the Soldiers’ and Airmen’s Home (as forfeitures). 24 U.S.C. § 44.


. While we could have apportioned the affirmed forfeitures over a period of up to three months, we were neither requested nor required to do so. See, United States v. Rios, 15 U.S.C.M.A. 116, 35 C.M.R. 88 (1964).


. While we need not address the issue, the increase in forfeitures which resulted from the convening authority’s action did not necessarily increase the overall punishment. It is well settled that a punitive discharge may be commuted to a lesser form of punishment, including forfeitures. Here, the convening authority’s action to suspend the discharge differs only insofar as it imposed a probationary period prior to automatic remission of the discharge. At any event, the actual intent of the convening authority in changing the adjudged sentence was not made a matter of record.


. In our original decision I chose not to express these doubts because of the relative insignificance of the legal principle involved, United States v. Roman, 22 U.S.C.M.A. 78, 46 C.M.R. 78 (1972) at fn. 2, and because the best time to resolve this recurring error is at trial. The correct procedure for determining the court’s intent has been amply explained. E. g., United States v. Justice, 3 M.J. 451, (C.M.A.1977); United States v. Bates, 1 M.J. 841 (A.F.C.M.R. 1976).


. In United States v. Johnson, 13 U.S.C.M.A. 127, 32 C.M.R. 127 (1962), the Court of Military Appeals cited United States v. Cuen, 9 U.S.C.M.A. 332, 26 C.M.R. 112 (1958), for the proposition that, since the sentence as construed was legal, “there are no circumstances justifying ‘inquiry into the intent of the court-martial.’ ” Johnson, supra at 128. What the Court actually said in Cuen was:
We merely look to the four comers of the sentence and if valid on its face we cannot permit inquiry into the intent of the court-martial which adjudged it. Cf. United States v. Nedeau, 7 U.S.C.M.A. 718, 23 C.M.R. 182.
United States v. Cuen, supra at 118. In Nedeau, the Court stated:
Although we recognize the soundness of the rule which permits this Court to look to the record as a whole to determine the intent of the court-martial with respect to the announcement of their findings, such rule would appear to be for application where the announcement itself was ambiguous or misleading, rather than, as in this case, where the findings announced by the court changed the nature and identity of the offense charged.
Id. at 184.


. Interestingly, however, where the amount to be forfeited is stated as a percentage of pay-as opposed to a specific dollar amount-the Court of Military Appeals has sanctioned the addition of the words “per month” to reflect the court’s intent. United States v. Andrews, 15 U.S.C.M.A. 514, 36 C.M.R. 12 (1965); United States v. Smith, 3 U.S.C.M.A. 336, 12 C.M.R. 92 (1953).


. United States v. Roman, supra at fn. 2.


. These words cannot be construed to mean “to forfeit ‘X’ dollars for one month.” To do so would be totally inconsistent with the express language “. . . for *Y’ months.”


. Contra, United States v. Smith, 43 C.M.R. 660 (A.C.M.R.1971). It should be noted that the cases initially dealing with this issue were decided at a time when sentence worksheets were not routinely used. Thus, it is not surprising that those cases make no reference to the contents of the worksheet in discerning the intention of the court-martial. Later cases, in the context of other issues, have clearly sanctioned reference to the sentence worksheet by reviewing authorities. E. g., United States v. Jones, 3 M.J. 348 (C.M.A.1977); United States v. Upton, 9 M.J. 586 (A.F.C.M.R.1980).


. United States v. Hollis, 11 U.S.C.M.A. 235, 29 C.M.R. 51 (1955). My observations during six years as a trial judge convince me that several factors contribute to the occasional failure of court presidents to read the words “per month” from the worksheet. First, there is a very low level of court-martial experience among Air Force officers. It is common for the court president, such as the one in this case, to have never before served on a court-martial. Second, in a total guilty plea case, such as this one, the first and only function of the president, in open court, is to announce the sentence. Even experienced public speakers become obviously nervous and uneasy in this situation. Moreover, the face-to-face imposition of punishment upon another person is an inherently stressful event, even for an experienced trial judge. Commendably, virtually all court presidents make an effort to maintain eye contact with the accused during sentence announcement. Under such circumstances, it is easy to understand how the superficially redundant reference to “month” can be mistakenly omitted by the reader.